Citation Nr: 9932644	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-06 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
dental expenses incurred from John Ricks, D.D.S., on July 27, 
August 2, and August 22, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to October 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a decision of the Department of Veterans Affairs 
(VA) Medical Center in Bay Pines, Florida (VAMC), which 
denied payment or reimbursement for the unauthorized dental 
expenses incurred in July and August 1995.


REMAND

This case is not ready for appellate review.  Additional 
evidence was associated with the record following the 
issuance of the statement of the case in April 1996, namely 
sworn testimony from the appellant's wife taken at a hearing 
held at the regional office on November 19, 1998.  Hearing 
testimony is evidence which must be considered by the Board 
in the same manner as other pertinent information in the 
file.  See Ashley v. Brown, 6 Vet. App. 52 (1993).  Although 
somewhat redundant to arguments made in the substantive 
appeal, the appellant's wife provided further and more 
detailed testimony regarding the merits of the claim at the 
aforementioned hearing and hence, this evidence is clearly 
relevant to the adjudication of this case.  The hearing 
transcript evidence was associated with the appellate record 
prior to transfer of the claims file to the Board, but a 
supplemental statement of the case was not prepared and 
furnished in accord with established appellate procedures.  
The Form 8 indicates that the supplemental statement of the 
case was furnished, but review of the file shows that it was 
not.  The appellant's representative alerted the Board of 
this procedural deficiency and requested remand for 
correction in the "Written Brief Presentation," dated 
November 2, 1999.  Consequently, the Board is required to 
remand this case to the RO for review and preparation of a 
supplemental statement of the case by the VAMC.  38 C.F.R. 
§§ 19.31, 19.37(a) (1999).

Additionally, although the above-cited hearing was held at 
the regional level in response to the appellant's request for 
a hearing made in the substantive appeal, it is noted that he 
requested a hearing to be held at the RO before the Board.  
This matter should be clarified, and an appropriate personal 
hearing should be scheduled.

Accordingly, this case is REMANDED to the VAMC for the 
following action:

1.  The VAMC should contact the appellant 
through his representative and request 
clarification as to whether a Travel 
Board hearing is still desired in lieu of 
the fact that a regional office-level 
hearing was subsequently held.  If a 
Travel Board hearing is requested, the 
VAMC should proceed to readjudicate the 
case as instructed below and then 
schedule the hearing according to 
established procedures.

2.  The VAMC should readjudicate the 
issue presently certified for appeal to 
the Board with consideration given to all 
of the evidence of record, as alluded to 
above.  In so doing, and if any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument to the VAMC while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


